Hutchinson, J.
This was a petition for a new trial, presented to this Court under a rule entered into by said Lowry, at the term of this Court in 1829.* Lowry then had leave to amend the re-:* cord of a judgment of this Court, rendered several years since, so as to include the amount of a judgement of the county court, omitted by mistake, on his entering into a rule, that said Catlin might prefer his petition, at this term, for a new trial in the original action, notwithstanding the statute of limitations had run against such petition.
On the hearing of this petition, it was made to appear to this Court, that Lowry’s original action was brought upon a receipt for property, which Lowry, as sheriS had attached as the property of Nathaniel Blood and Nathaniel Blood, jun. and which receipt said Catlin had signed in behalf of said Nathaniel and Nathaniel, jun.; also, that one Joseph Barney had laid a claim for the same property, saying it belonged to him, and not to said Nathaniel and Nathaniel, jun., and had brought his action against the said Catlin for the same property, and had recovered of him its value: This judgement of Barney had been paid by said Catlin.
These matters thus appearing,should said Lowry collect his judgement as amended last term, it would be a dead loss to said Catlin. The new trial prayed for was granted on terms, that said Catlin pay all the cost of said Lowry’s action to this time, and take no back cost should he recover. Said Lowry has leave also to discontinue his suit at the present term without cost, if he shall now elect so to do.

 See page 365.